             Case 3:20-cv-00326-RCJ-CLB Document 5 Filed 07/08/20 Page 1 of 2




1
                                   UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
      COURTNEY MOTLEY,                                  Case No. 3:20-cv-00326-RCJ-CLB
5
            Petitioner,
6                                                       ORDER
            v.
7
      STATE OF NEVADA, et al.,
8
            Respondents.
9

10

11

12          Courtney Motley, a prisoner at Nevada’s Ely State Prison, initiated this action
13   pro se on June 2, 2020, by submitting to the Court a Petition for Writ of Habeas Corpus
14   (ECF No. 1-1). On June 4, 2020, the Court received from Motley an Application to
15   Proceed in Forma Pauperis (ECF No. 3).
16          Based upon the information in the Application to Proceed in Forma Pauperis
17   (ECF No. 3), the Court will grant that application. Motley will not be required to pay the
18   filing fee for this action.
19          Motley’s petition is not on the form required by this Court. See LSR 3-1. Motley’s
20   petition is on a state-court form, and it is captioned for filing in Nevada’s Eighth Judicial
21   District Court. It appears to be possible that Motley sent his petition to the wrong court,
22   and that he intended to initiate an action in the state district court. On the other hand, it
23   is also possible that Motley intends to initiate an action in this federal district court, but
24   has used the wrong form and has mis-captioned his petition.
25          The Court will grant Motley 45 days to do one of the following: (1) file a notice
26   stating that he does not intend to initiate this action in this Court and requesting that this
27   action be dismissed, or (2) file an amended petition in this action, drafted using the
28
                                                    1
            Case 3:20-cv-00326-RCJ-CLB Document 5 Filed 07/08/20 Page 2 of 2




1    Court’s approved form. If Motley does neither within the time allowed, the Court will

2    dismiss this action without prejudice.

3           IT IS THEREFORE ORDERED that Petitioner’s Application to Proceed in Forma

4    Pauperis (ECF No. 3) is GRANTED. Petitioner will not be required to pay the filing fee

5    for this action.

6           IT IS FURTHER ORDERED that, within 45 days from the date of this order,

7    Petitioner shall (1) file a notice stating that he does not intend to initiate this action in

8    this Court and requesting that this action be dismissed, or (2) file an amended petition in

9    this action, drafted using the Court’s approved form. If Motley does neither within the

10   time allowed, the Court will dismiss this action without prejudice.

11          IT IS FURTHER ORDERED that the Clerk of the Court is directed to send to

12   Petitioner, along with a copy of this order, two copies of the Court’s approved form for a

13   petition for writ of habeas corpus by a state prisoner.

14

15          DATED THIS 8th day of July, 2020.
16

17
                                                         ROBERT C. JONES,
18                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                     2
